DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites that the eutectic mixture has a melting point that is below the decomposition temperature of the therapeutic agent. However, the melting point of the therapeutic agent already must be below its decomposition temperature. By definition, a eutectic mixture has a melting point lower than each of its constituents; therefore the melting point of the eutectic mixture must be below the decomposition temperature of the therapeutic agent. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Mellaerts et al. (Langmuir 2008 24:8651-8659) in view of Repka et al. (Expert Opinion on Drug Delivery 2012 9:1, 105-125) as evidenced by Betz et al. (Physical Chemistry Chemical Physics 2015 17:4538-4541).
Mellaerts et al. teach porous particulate silicon dioxide carriers employed to deliver drugs (see abstract and page 8652 second column first full paragraph). A melt loading procedure is employed where porous silica powder is combined with ibuprofen and heated to 100⁰C, vortexed, then heated again to 100⁰C (see page 8652 second column last paragraph; instant claims 1, 28, and 30). The melting point of ibuprofen is 76⁰C while its decomposition temperature is about 100⁰C (see Betz et al. page 4539 first column third full paragraph and page 4541 first column first paragraph; instant claim 5). The drug loading level was 20% or 30% (see table 2 and page 8658). The presence of a melting point suppression agent is not detailed.
Repka et al. teach melt extrusion processing for the loading of drugs into a carrier (see abstract). Like the process of Mellaerts et al., a carrier is combined with a drug, heated, and subjected to shear to form the final product (see page 106 first column last partial paragraph-second column first partial paragraph and page 107 second column third-last paragraphs). Repka et al. go on to teach that thermal stability of the drug and carrier are important and the incorporation of plasticizers can reduce the processing temperature, thereby protecting the carrier and drug from degradation (see page 108 second column first partial paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a temperature lowering plasticizer to the ibuprofen of Mellaerts et al. and lower the temperature employed to melt the drug such that it is above the new melt temperature but less than the ibuprofen decomposition temperature. This modification would have been obvious as the application of the same technique to a similar process in order to yield the same improvement. Here Mellaerts et al. process their composition at a temperature near the decomposition temperature of their ibuprofen active. The inclusion of a melting point lowering component and reduction of the processing temperature would protect the ibuprofen from degradation during the melt processing of Mellaerts et al. Given the distance between the melting temperature and the decomposition temperature of ibuprofen, any suppression of the melting temperature will yield a value that meets the limitations of instant claim 6. Therefore claims 1-2, 5-6, and 28 are obvious over Mellaerts et al. in view of Repka et al. as evidenced by Betz et al.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable Mellaerts et al. in view of Repka et al. as evidenced by Betz et al. as applied to claims 1-2, 5-6, and 28 above, and further in view of Bogue et al. (US PGPub No. 2003/0031721 – see IDS).
Mellaerts et al. in view of Repka et al. as evidenced by Betz et al. render obvious the limitations of instant claim 1, where a melting point lowering additive is included with the drug. A eutectic mixture is not explicitly taught for the combination of the melting point lowering additive and drug.
Bogue et al. teach the combination a surfactant with a drug in order to form a eutectic mixture so as to protect the drug during melt processing by lowering its melting point (see abstract and paragraph 61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a surfactant as taught by Bogue et al. as the melting point lowering additive of Mellaerts et al. in view of Repka et al. as evidenced by Betz et al. and form a eutectic mixture of the surfactant and ibuprofen. This modification would have been obvious as a specific avenue to achieve the protective melting point lowering of Repka et al. and as the simple substitution of one known element for another in order to yield a predictable outcome. The eutectic mixture lowers the melting temperature of the drug which is lower than the drug’s decomposition temperature, thus the eutectic mixture melting point is lower than the decomposition temperature of the drug. Therefore claims 3 and 4 are obvious over Mellaerts et al. in view of Repka et al. and Bogue et al. as evidenced by Betz et al.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable Mellaerts et al. in view of Repka et al. as evidenced by Betz et al. as applied to claims 1-2, 5-6, and 28 above, and further in view of Hou et al. (Journal of Controlled Release 2014 178:46–54).
Mellaerts et al. in view of Repka et al. as evidenced by Betz et al. render obvious the limitations of instant claim 1, where the porous silicon material is silicon dioxide. Oxidation of the silicon material is not detailed.
Hou et al. teach the generation of porous silicon dioxide particles to act as carriers for drug delivery by oxidizing porous silicon particles (see abstract and page 47 first column last partial paragraph-second column first partial paragraph). Specifically, the porous silicon is heated to 800⁰C for one hour to fully oxidize it to porous silicon dioxide (see page 47 first column last partial paragraph-second column first partial paragraph).   
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a porous silicon dioxide as taught by Hou et al. for the product of Mellaerts et al. in view of Repka et al. as evidenced by Betz et al. because it was a particular variety that was known to function as a carrier for drug, as is intended by Mellaerts et al. This modification is obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claims 25 and 26 are obvious over Mellaerts et al. in view of Repka et al. and Hou et al. as evidenced by Betz et al.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    

Claims 1, 7-9, 14-17, 22-23, 25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Saffie et al. (US PGPub No. 2007/0071787 – see IDS) in view of Repka et al. 
Saffie et al. teach porous silicon loaded with beneficial organic substances that can later be released in a controlled manner over time (see paragraph 18; instant claim 24). The beneficial organic substances are envisioned to include and exemplified as various compounds such as medroxyprogesterone acetate and rifampicin  (see paragraph 51 and  examples 13-14; instant claims 7-9 and 14-17). Saffie et al. teach loading the pores of the silicon by oxide with the beneficial organic substances by bringing the two into contact, heating the mixture to the melting point of the beneficial organic substances or just beyond and allowing the beneficial organic substances to impregnate the porous material (see paragraphs 22-24). The loading level of beneficial organic substances is at least 15 wt% based on the composite, where values of 20 to 50 wt% are preferred (see paragraph 56; instant claim 22). Saffie et al. teach that the silicon material may be a particulate form sized at 500 nm to 2 microns (see paragraph 44; instant claims 28-29). In addition, the silicon has a preferred porosity of 40 to 90% (see paragraph 39; instant claim 23). Saffie et al. additionally teach that the silicon may be oxidized (see paragraph 37; instant claim 25). The loaded silicon material can be provided in a mixture with a pharmaceutically acceptable excipient (see paragraph 60; instant claim 30). The presence of a melting point suppression agent is not detailed.
Repka et al. teach melt extrusion processing for the loading of drugs into a carrier (see abstract). Like the process of Saffie et al., a carrier is combined with a drug, and heated to form the final product (see page 106 first column last partial paragraph-second column first partial paragraph and page 107 second column third -last paragraphs). Repka et al. go on to teach that thermal stability of the drug and carrier are important and the incorporation of plasticizers can reduce the processing temperature thereby protecting the carrier and drug from degradation (see page 108 second column first partial paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the medroxyprogesterone acetate and rifampicin embodiments of Saffie et al. via their taught melt loading methodology with their envisioned particulate silicon. These choices would have been obvious because Saffie et al. direct the reader to these selections. The selection of an oxidized silicon would follow from the teachings of Saffie et al. for the same reason. It also would have been obvious to add a temperature lowering plasticizer, as taught by Repka et al., to the beneficial organic substance of Saffie et al. and lower the temperature needed to melt the drug such that it is above the new melt temperature, but less than the decomposition temperature. This modification would have been obvious as the application of the same technique to a similar process in order to yield the same improvement. The inclusion of a melting point lowering component and reducing the processing temperature would protect the beneficial organic substances from degradation during the melt processing of Saffie et al. The inclusion of a pharmaceutically acceptable excipient as taught by Saffie et al. would follow (see instant claim 30).Therefore claims 1, 7-9, 14-17, 22-23, 25, and 27-30 are obvious over Saffie et al. in view of Repka et al. 

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable Saffie et al. in view of Repka et al. as applied to claims 1, 6-9, 14-17, 22-23, 25, and 27-30 above, and further in view of Moses et al. (US PGPub No. 2010/0129417) as evidenced by Vinnard et al. (US PGPub No. 2017/0176475).
Saffie et al. in view of Repka et al. render obvious the limitations of instant claim 1. Amongst the envisioned beneficial organic substances of Saffie et al. are rapamycin and rifampin (also known as rifampicin) (see paragraph 51; Vinnard et al. paragraph 4). While combinations of beneficial organic substances are taught these drugs are not explicitly detailed for use in combination by Saffie et al. (see paragraph 53)
Moses et al. teach rapamycin and rifampin as antimicrobial agents and suggest their inclusion in combination in a drug delivery vehicle (see abstract and paragraph 156).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select both rapamycin and rifampin as the beneficial organic substances of Saffie et al. in view of Repka et al. (see instant claims 18-21). This choice would have been obvious because both are envisioned by Saffie et al. and Moses et al. teach them to be in the same category of drug which can be explicitly employed in combination. While not described as a melting point suppression agent, the presence of the rapamycin with the rifampin meets the limitations of instant claims 18-21.  Therefore claims 18-21 are obvious over Saffie et al. in view of Repka et al. and Moses et al. as evidenced by Vinnard et al.

Claims 10-13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable Saffie et al. in view of Repka et al. as applied to claims 1, 6-9, 14-17, 22-23, 25, and 27-30 above, and further in view of Giudice et al. (US PGPub No. 2008/0318237), Yatvin et al. (US PGPub No. 2006/0099243), and Baillie et al. (US PGPub No. 2018/0085248) as evidenced by the Postinor-1 reference (2014) and the Cholesterol reference (2010).
Saffie et al. in view of Repka et al. render obvious the limitations of instant claim 1 where medroxyprogesterone(e) acetate is the therapeutic agent. Saffie et al. teach that suitable beneficial organic substances are those that have a melting point less than 300⁰C (see paragraph 51). A combination of levonorgestrel and cholesterol is not taught as the beneficial organic substances.
Giudice et al. teach that both medroxyprogesteron(e) acetate and levonorgestrel are well known progestin treatments for endometriosis (see paragraph 44). Levonorgestrel has a melting point of 232-239⁰C, qualifying it as a beneficial organic substance in Saffie et al. (see Postinor-1 reference page 1).
Yatvin et al. teach that cholesterol can act as a melting point lowering additive for drugs (see paragraph 67). Baillie et al. teach the combination of various progestins with cholesterol for drug delivery due to its bioerodible properties and ability to provide extended delivery times (see paragraphs 108, 110, 147-149, and 169; instant claims 10-11 and 24). The envisioned progestins include medroxyprogesteron(e) acetate and levonorgestrel (see paragraphs 55 and 62-89). Cholesterol has a melting point of 148⁰C, well below that of levonorgestrel (see Cholesterol reference page 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select levonorgestrel as a progestin beneficial organic substance to include in the product of Saffie et al. in view of Repka et al. This modification would have been obvious because it has the requisite melting point and  Saffie et al. already exemplify medroxyprogesteron(e) acetate which is also a progestin know to treat the same condition. This modification is also obvious as the simple substitution of one known element for another in order to yield a predictable outcome.  It additionally would have been obvious to include cholesterol as the melting point lowering plasticizer along with the levonorgestrel because it was known to serve in this role for other drugs, was taught in combination with progestins for drug delivery so as to provide controlled/extended release, and has a melting point less than that of levonorgestrel (see instant claims 12-13). This choice is obvious as the simple substitution of one known element for another in order to yield a predictable outcome and as the application of the same technique to a similar product in order to yield the same improvement (e.g., controlled/extended release). Therefore claims 10-13 and 24 obvious over Saffie et al. in view of Repka et al., Giudice et al., Yatvin et al., and Baillie et al. as evidenced by the Postinor-1 reference and the Cholesterol reference.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARALYNNE E HELM/           Examiner, Art Unit 1615